Citation Nr: 0711241	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an atrial septal 
defect, status post surgical repair. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active military service from September 
1950 to June 1952.

This appeal to the Board arises from a December 2003 decision 
of the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein the RO denied 
the benefit sought on appeal.

In November 2005, the veteran testified at a hearing at the 
RO before a Board Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file.

This case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900 (2006).

In a February 2006 decision, the Board determined that new 
and material evidence had been received to reopen a claim of 
service connection for atrial septal defect, status post 
surgical repair, and remanded the reopened claim to the RO.  

In a June 2006 decision, the Board denied the veteran's claim 
for service connection for an atrial septal defect, status 
post surgical repair.  The veteran appealed the June 2006 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Joint Motion for 
Remand, the appellant and VA moved the Court to vacate the 
Board's June 2006 decision and remand the case to the Board.  
By Order, issued in November 2006, the Court granted the 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the November 2005 
hearing and issued the June 2006 decision has retired.  In 
February 2007, the Board advised the veteran of this fact, 
and of his right to a new hearing.  See 38 U.S.C.A. § 7107(c) 
(West 2002) (providing that the Veterans Law Judge designated 
to conduct a hearing will participate in the final 
determination of the claim).  In March 2007, the veteran 
responded that he wanted a videoconference hearing at the 
Huntington, West Virginia RO with a Veterans Law Judge 
sitting in Washington, D.C.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

Schedule the veteran for a 
videoconference hearing at the RO with a 
Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

